Citation Nr: 0125599	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her son.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from November 1944 to March 
1947.  The veteran died in December 1998, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefit on 
appeal.


REMAND

At the time of the veteran's death, service connection was in 
effect for pulmonary tuberculosis, evaluated as 
noncompensable.  The appellant primarily has contended that 
the veteran's service-connected tuberculosis caused or 
contributed to the development of cancer directly in the 
lungs and/or other organs including the colon.  She has 
contended that the veteran's tuberculosis weakened his 
system, and the weakened condition made cancer more likely to 
start.  The April 1999 rating decision denied the claim as 
not well-grounded on the basis that there was no medical 
evidence of an etiological nexus between the cause of the 
veteran's death and his active military service or his 
service connected disability.  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a substantial contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001). 

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, a remand is required.

At the time of the veteran's death service connection was in 
effect for tuberculosis, which was evaluated at a 
noncompensable level.  Service connection for that disability 
was originally granted in a March 1947 rating decision, which 
assigned a 70 percent rating for chronic, minimal active 
pulmonary tuberculosis.  A December 1949 rating decision 
determined that the veteran's pulmonary tuberculosis had 
become arrested (inactive) since September 1947.  Because the 
pulmonary tuberculosis had been arrested since September 
1947, pursuant to the law in effect at the time, the RO 
assigned graduated rating reductions over approximately 
eleven years from 70 percent to 50 percent to 30 percent and 
finally to a noncompensable level, effective from September 
30, 1958.  The veteran's tuberculosis never reactivated and 
the noncompensable rating remained in effect until his death.  

Even though the disease had been arrested since 1947 and was 
rated noncompensable, the veteran still received compensation 
in the form of a minimum monthly payment of sixty-seven 
dollars for his service-connected tuberculosis under the 
provisions of the former 38 U.S.C. § 314(q).  See 38 U.S.C.A. 
§ 1114(q) (West 1991). 

The veteran died in December 1998.  The certificate of death 
received by the state registrar in January 1999 certified the 
immediate cause of death as metastatic colon cancer.  No 
other conditions were noted to be an underlying cause or a 
significant condition contributing to the death.  An autopsy 
was not performed.  The certificate of death was later 
amended by the physician who signed the January 1999 
certificate of death.  A certificate of death received by the 
state registrar in November 1999 certified that the immediate 
cause of the veteran's death was pulmonary masses of the 
lungs.  Metastatic colon cancer was listed as an underlying 
condition leading to the immediate cause.  

The claims file includes private medical records showing that 
in January 1994 the veteran had pneumonia.  Subsequently in 
April 1994, the veteran was seen for complaints of weakness, 
lethargy and some shortness of breath with exertion.  A chest 
X-ray at that time showed no signs of infiltrate or 
decompensation.  

The report of a February 1995 VA examination for pulmonary 
tuberculosis shows complaints of chronic fatigue, recent 
weakness, shortness of breath on exertion, frequent "chest 
colds", and a heavy pressure feeling of the right lung.  
After examination, the diagnosis was pulmonary tuberculosis 
inactive; no other lung diseases diagnosed.

Private treatment records in early December 1998 includes an 
X-ray report showing numerous ill-defined nodules in both 
lungs, noted as most probably representing metastatic 
disease.  The X-ray report noted that the chest film also 
showed a pleural effusion on the right.

The report of a private examination in mid-December 1998 
reflects that the veteran had metastatic carcinoma of the 
colon and provided a history of treatment from September 1994 
when the veteran underwent a right hemicolectomy for Dukes' C 
adenocarcinoma.  The report indicated other treatment between 
1994 and 1998; including reference to treatment in October 
1998 for complaints of discomfort in the right lower chest 
laterally with findings of some fluid in the right pleural 
space inferiorly.  A chest X-ray in Mid-December 1998 found a 
marked interval change since the examination in October 1998.  
There were multiple small pulmonary nodules seen diffusely in 
both lungs that suggested diffuse metastases and interval 
development of a right effusion.  

Currently, the only medical records proximate to the 
veteran's death are private treatment records from December 
1998, and the December 1998 certificate of death.  There are 
indications that there may be other treatment records prior 
to that which would be of benefit to this adjudication.  
Further, the claims file does not contain any medical records 
between 1948 and 1994.  Any medical records from that 
extensive time period regarding the veteran's pulmonary 
status would be pertinent, as would more detailed records 
pertinent to his cancer treatment.  Given the obligations of 
VA under VCAA with respect to the duty to assist and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
further assistance and notice to the appellant is necessary 
here.  

The appellant's essential claim is that pursuant to 38 C.F.R. 
§ 3.312, the service-connected tuberculosis was a factor 
which contributed to cause his death.  Notwithstanding the 
revised certificate of death, the medical evidence of record 
fails to establish an etiological link between any disability 
listed on the death certificate as a cause of the veteran's 
death, and the veteran's service-connected tuberculosis.  
There are no medical opinions or other evidence which 
considers whether a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.

However, there is no indication in the record that any VA 
physician has been requested to provide an opinion as to 
whether there is a nexus between the cause of the veteran's 
death, and any service-connected disability or service in 
general.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with both the notice and duty 
to assist provisions contained in the new law.  See 38 U.S.C. 
A. §§ 5102, 5103, 5103A, and 5107.  

In particular, the RO must provide the appellant an 
opportunity to provide any pertinent clinical evidence in 
support of this claim.  Thereafter, the RO should  arrange 
for the updated claims file to be reviewed by a VA examiner 
for the purpose of obtaining an opinion as to any 
relationship between the cause of the veteran's death and any 
service-connected disability or service in general. 

The Board notes that the appellant indicated in testimony at 
the October 1999 hearing that the veteran had been treated 
privately before his death.  There may be pertinent clinical 
records proximate to the veteran's death that are not of 
record.  The RO should give the appellant an opportunity to 
identify or submit any further pertinent medical records 
available, and all relevant treatment records should be 
secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
furnish, within a reasonable and specific 
time period, specific and current names, 
and addresses for all health care 
providers (including VA) from whom the 
veteran had received treatment pertaining 
to tuberculosis or any other pulmonary 
complaints since service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent private 
records identified by her as currently 
potentially available.  The RO should 
also obtain any available clinical 
records pertaining to treatment of the 
veteran at any identified VA medical 
facility. 

2.  Upon receipt of the available 
information, or the conclusion of the 
period specified for the appellant to 
furnish the information, the RO should 
refer the claims file to an appropriate 
medical authority.  The physician is 
requested review the veteran's claims 
file, including the service and post-
service medical records.  Based on a 
comprehensive review of the record, the 
physician should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that 
tuberculosis, his only service connected 
disability, either caused or materially or 
substantially contributed to his death.  
The examiner should also review the record 
to determine if any other risk factors 
which may have been present and 
contributed to the veteran's pulmonary 
masses of the lungs and metastatic colon 
cancer were due to service.  The report 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims file.

3.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, on a de novo basis, 
consistent with all laws, regulations, and 
Court of Appeals for Veterans Claims 
decisions.  If the claim is denied, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case on the issue.

No action is required of the appellant unless and until she 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

